    Case 4:15-cr-00654 Document 188 Filed on 09/03/20 in TXSD Page 1 of 4
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                         September 03, 2020
                    UNITED STATES DISTRICT COURT
                                                                          David J. Bradley, Clerk
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

UNITED STATES OF AMERICA                 '
                                         '
      v.                                 '   CRIMINAL NO. 15-654-2
                                         '
ABRAHAM JOSE SHIERA-                     '
BASTIDAS,                                '
         Defendant.                      '


           PRELIMINARY ORDER OF FORFEITURE (SECOND)

      The Court has considered the United States’ Unopposed Motion for

Preliminary Order of Forfeiture (Second) forfeiting $18,290,830.82 as substitute

assets. The Court has decided to GRANT the motion.

      On March 22, 2016, Defendant Abraham Jose Shiera Bastidas pleaded guilty

to Counts One and Six of the Indictment (Docket Entry 47). Count One charged

Defendant with conspiracy to violate the Foreign Corrupt Practices Act, Title 15,

United States Code, Section 78dd-2 (“FCPA”), in violation of Title 18, United States

Code, Section 371. Count Six charged Defendant with a violation of the FCPA, in

violation of Title 15, United States Code, Section 78dd-2.

      The United States provided notice to the Defendant in the Indictment that the

United States would seek to forfeit property and would seek a money judgment. On

January 5, 2017, the Court imposed a money judgment in the amount of

$18,824,797.67 (Doc. 107).      The Defendant admits that one or more of the
     Case 4:15-cr-00654 Document 188 Filed on 09/03/20 in TXSD Page 2 of 4




conditions of Title 21, United States Code, Section 853(p) exists and does not oppose

this motion to forfeit the property listed below as substitute assets,

      Pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure, the record

in this case, and the applicable law, the Court hereby ORDERS as follows:

1.    It is ORDERED that the $956,339.32 tendered by the Defendant to the United

      States is forfeited to the United States as substitute assets.

2.    It is ORDERED that the $2,433,977.17 tendered by the Defendant to the

      United States is forfeited to the United States as substitute assets.

3.    It is ORDERED that the $97,887.07 tendered by the Defendant to the United

      States is forfeited to the United States as substitute assets.

4.    It is ORDERED that the $2,299,975.00 tendered by the Defendant to the

      United States is forfeited to the United States as substitute assets.

5.    It is ORDERED that the $51,069.85 tendered by the Defendant to the United

      States is forfeited to the United States as substitute assets.

6.    It is ORDERED that the $427,459.79 tendered by the Defendant to the United

      States is forfeited to the United States as substitute assets.

7.    It is ORDERED that the $4,019,179.75 tendered to the United States from

      Mirabaud account x1305 held in the name of Tholla Enterprises Corp. is

      forfeited to the United States as substitute assets.


                                           2
      Case 4:15-cr-00654 Document 188 Filed on 09/03/20 in TXSD Page 3 of 4




8.     It is ORDERED that the $499,345.00 tendered to the United States from

       Credit Suisse account x3782, held in the name of Defendant, is forfeited to

       the United States as substitute assets.

9.     It is ORDERED that the $62,822.46 tendered to the United States from Credit

       Suisse accounts x7172 & 7175, held in the name of an individual with the

       initials CASG, is forfeited to the United States as substitute assets.

10.    It is ORDERED that the $1,099,480.00 tendered to the United States from

       Credit Suisse account x0912, held in the name of Glorius Assets Inc., is

       forfeited to the United States as substitute assets.

11.    It is ORDERED that the $5,311,846.36 tendered to the United States from

       Credit Suisse account x9392, held in the name of Freestar Investments Inc., is

       forfeited to the United States as substitute assets.

12.    It is ORDERED that the $1,031,449.05 tendered to the United States from

       Credit Suisse account x9782, held in the name of Harmony Ventures Ltd., is

       forfeited to the United States as substitute assets.

13.    It is ORDERED that the United States shall publish notice of this Preliminary

       Order of Forfeiture (Second) and, to the extent practicable, shall provide

       written notice to any person who reasonably appears to be a potential claimant

       with standing to claim an interest in the forfeited assets. Any person, other


                                            3
    Case 4:15-cr-00654 Document 188 Filed on 09/03/20 in TXSD Page 4 of 4




      than a defendant, asserting a legal interest in the property may, within thirty

      days of the final publication of notice or receipt of notice, whichever is earlier,

      petition the court for a hearing without a jury to adjudicate the validity of

      his/her alleged interest in the property, within such time and in the manner

      provided by Title 21, United States Code, Section 853(n).

      This Preliminary Order of Forfeiture will be made part of the Defendant’s

sentence and included in the judgment against him.

      Signed in Houston, Texas, on the 3rd day of September, 2020.




                                        ______________________________
                                        GRAY H. MILLER
                                        UNITED STATES DISTRICT JUDGE




                                           4
